DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (3,255,523), hereinafter Robertson.
Regarding claim 9, Robertson teaches a safety razor, comprising: 
a first foldable shaft 14; 
a second foldable shaft 16; 
a cutting element 24 arranged between the first foldable shaft 14 and the second foldable shaft 16; 
fixing elements (30, 29) that have been introduced into a material of the first foldable shaft and that are arranged at least on a surface of the first foldable shaft, between which fixing elements a position of the cutting element is reversibly fixed and a two-dimensional shift in position of the cutting element is counteracted by the arrangement of the fixing elements; and 
receiving points (recesses correspond to elements 30, 29) that receive the fixing elements and are formed in a form-fitting manner and that have been introduced into the second foldable shaft on a surface facing the cutting element.
See Figs. 2, 3, and 7.
Regarding claim 10, the fixing elements arranged on an inner surface of the first foldable shaft 14 are best seen in Fig. 7.
Regarding claims 11-12, the fixing elements being inserted into holes (27, 28) of the blade 24 are best seen in Figs. 2 and 3.
Regarding claim 13, the receiving points in form of indentions are best seen in Fig. 7.
Regarding claim 15, the fixing elements or the receiving elements being made from one piece assembly are best seen in Fig. 7.
As to the expression “produced by casting”, this limitation is considered product-by-process limitations.  As set forth in MEPE 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the Applicant to show an unobvious difference.  See MPEP 2113.
Regarding claim 16, the fixing elements extending into the blade and the second foldable shaft is best seen in Fig. 3.
Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (1,350,960).
Regarding claim 9, Evans teaches a safety razor, comprising: 
a first foldable shaft 1; 
a second foldable shaft 15; 
a cutting element 12 arranged between the first foldable shaft 1 and the second foldable shaft 15; 
fixing elements (3, 4) that have been introduced into a material of the first foldable shaft and that are arranged at least on a surface of the first foldable shaft, between which fixing elements a position of the cutting element is reversibly fixed and a two-dimensional shift in position of the cutting element is counteracted by the arrangement of the fixing elements; and 
receiving points (holes correspond to elements 3, 4) that receive the fixing elements and are formed in a form-fitting manner and that have been introduced into the second foldable shaft on a surface facing the cutting element.
See Figs. 1-3.
Regarding claim 10, the fixing elements arranged on an inner surface of the first foldable shaft 14 are best seen in Fig. 7.
Regarding claims 11-12, the fixing elements being inserted into holes (10, 11) of the blade 12 are best seen in Fig. 2.
Regarding claim 13, the receiving points in form of perforation (hole) are best seen in Fig. 2.
Regarding claim 14, the fixing elements (3, 4) being a deformations of the first shaft are best seen in Fig. 2.
As to the expression “by means of blanking punches”, this limitation is considered product-by-process limitations.  As set forth in MEPE 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the Applicant to show an unobvious difference.  See MPEP 2113.
Regarding claim 15, the fixing elements or the receiving elements being made from one piece assembly are best seen in Fig. 2.
As to the expression “produced by casting”, this limitation is considered product-by-process limitations.  As set forth in MEPE 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the Applicant to show an unobvious difference.  See MPEP 2113.
Regarding claim 16, the fixing elements extending into the blade and the second foldable shaft is best seen in Fig. 3.
Claims 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (1,823).
Regarding claim 9, Miller teaches a safety razor, comprising: 
a first foldable shaft 13; 
a second foldable shaft (where the blade 18’ is received); 
a cutting element (18’) arranged between the first foldable shaft 13 and the second foldable shaft; 
fixing elements 18 that have been introduced into a material of the first foldable shaft and that are arranged at least on a surface of the first foldable shaft, between which fixing elements a position of the cutting element is reversibly fixed and a two-dimensional shift in position of the cutting element is counteracted by the arrangement of the fixing elements; and 
receiving points (where the fixing elements contact the second foldable shaft) that receive the fixing elements and are formed in a form-fitting manner and that have been introduced into the second foldable shaft on a surface facing the cutting element.
See Figs. 1-2.
Regarding claims 10-12 and 16, the protruded fixing elements 18 extending into the blade are best seen in Fig. 4
Regarding claim 15, the first foldable shaft 13 having the fixing elements in form of a one-piece assembly is best seen in Fig. 4.
As to the expression “produced by casting”, this limitation is considered product-by-process limitations.  As set forth in MEPE 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the Applicant to show an unobvious difference.  See MPEP 2113.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Safety razors of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724